EXHIBIT 10.1

PINNACLE ENTERTAINMENT, INC.

2016 EQUITY AND PERFORMANCE INCENTIVE PLAN

PINNACLE ENTERTAINMENT, INC., a corporation existing under the laws of the State
of Delaware (the “Company”), hereby establishes and adopts the following 2016
Equity and Performance Incentive Plan (the “Plan”). Certain capitalized terms
used in the Plan are defined in Article II.

RECITALS

WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who are expected to contribute to the
success of the Company and to encourage such individuals to remain as directors,
employees, consultants and/or advisors of the Company and its Affiliates by
increasing their proprietary interest in the Company’s growth and success; and

WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the granting of Awards to Participants whose judgment,
initiative and efforts are or have been or are expected to be responsible for
the success of the Company.

NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:

ARTICLE I

PURPOSE OF THE PLAN

1.1 Purpose. The purpose of the Plan is to assist the Company and its Affiliates
in attracting and retaining selected individuals to serve as directors,
employees, consultants and/or advisors of the Company who are expected to
contribute to the Company’s success and to achieve long-term objectives which
will inure to the benefit of all stockholders of the Company through the
additional incentives inherent in the Awards hereunder.

ARTICLE II

DEFINITIONS

2.1 “Affiliate” shall mean (i) any person or entity that directly, or through
one or more intermediaries, controls, is controlled by, or is under common
control with, the Company (including any Parent or Subsidiary) or (ii) any
entity in which the Company has a significant equity interest, as determined by
the Committee.

2.2 “Applicable Laws” means the legal requirements relating to the
administration of and issuance of securities under stock incentive plans,
including, without limitation, the requirements of state corporations law,
federal and state securities law, federal and state tax law, and the
requirements of any stock exchange or quotation system upon which the Shares may
then be listed or quoted. For all purposes of the Plan, references to statutes
and regulations shall be deemed to include any successor statutes and
regulations, to the extent reasonably appropriate as determined by the
Committee.

2.3 “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Performance Award, Dividend Equivalent, Other Stock Unit Award,
Conversion Award or any other right, interest or option relating to Shares or
other property (including cash) granted pursuant to the provisions of the Plan.

2.4 “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted or assumed by the Committee
hereunder.

2.5 “Board” shall mean the board of directors of the Company.



--------------------------------------------------------------------------------

2.6 “Cause” shall have the meaning set forth in a Participant’s employment or
consulting agreement with the Company or an Affiliate (if any), or, if not
defined therein, shall mean (a) acts or omissions by the Participant which
constitute intentional material misconduct or a knowing violation of a material
policy of the Company or any of its subsidiaries, (b) the Participant personally
receiving a benefit in money, property or services from the Company or any of
its subsidiaries or from another person dealing with the Company or any of its
subsidiaries, in material violation of applicable law or Company policy, (c) an
act of fraud, conversion, misappropriation, or embezzlement by the Participant
or the Participant’s conviction of, or entering a guilty plea or plea of no
contest with respect to, a felony, or the equivalent thereof (other than DUI),
or (d) any deliberate and material misuse or improper disclosure of confidential
or proprietary information of the Company.

2.7 “Change in Capitalization” shall mean any (1) merger, amalgamation,
consolidation, reclassification, recapitalization, spin-off, spin-out,
repurchase or other reorganization or corporate transaction or event,
(2) special or extraordinary dividend or other extraordinary distribution
(whether in the form of cash, Shares, or other property), share split, reverse
share split, subdivision or consolidation, (3) combination or exchange of
shares, or (4) other change in corporate structure, which, in any such case, the
Committee determines, in its sole discretion, affects the Shares such that an
adjustment pursuant to Section 13.2 hereof is appropriate.

2.8 “Change of Control” shall mean the occurrence of any of the following events
following the Effective Date:

(i) The direct or indirect acquisition by an unrelated “Person” or “Group” of
“Beneficial Ownership” (as such terms are defined below) of more than 50% of the
voting power of the Company’s issued and outstanding voting securities in a
single transaction or a series of related transactions;

(ii) The direct or indirect sale or transfer by the Company of substantially all
of its assets to one or more unrelated Persons or Groups in a single transaction
or a series of related transactions;

(iii) The consummation of a merger, consolidation or reorganization of the
Company with or into another corporation or other entity in which the Beneficial
Owners (as such term is defined below) of more than 50% of the voting power of
the Company’s issued and outstanding voting securities immediately before such
merger or consolidation do not own more than 50% of the voting power of the
issued and outstanding voting securities of the surviving corporation or other
entity immediately after such merger, consolidation or reorganization; or

(iv) During any consecutive 12-month period, individuals who at the beginning of
such period constituted the Board of the Company (together with any new
Directors whose election to such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Company then in office.

Notwithstanding the foregoing, with respect to any Award (or portion thereof)
that constitutes deferred compensation under Section 409A of the Code, to the
extent required to avoid additional tax under Section 409A of the Code with
respect to such Award, the Change of Control must also be a “change in control
event” described in Treasury Regulations Section 1.409A-3(i)(5) or successor
guidance. If all or a portion of an Award constitutes deferred compensation
under Section 409A of the Code and such Award (or portion thereof) is to be
settled, distributed or paid on an accelerated basis due to a Change of Control
event that is not a “change in control event” described in Treasury Regulation
Section 1.409A-3(i)(5) or successor guidance, if such settlement, distribution
or payment would result in additional tax under Section 409A of the Code, such
Award (or the portion thereof) shall vest at the time of the Change of Control
(provided such accelerated vesting will not result in additional tax under
Section 409A of the Code), but settlement, distribution or payment, as the case
may be, shall not be accelerated. For purposes of

 

2



--------------------------------------------------------------------------------

determining whether a Change of Control has occurred, the following Persons and
Groups shall not be deemed to be “unrelated”: (A) such Person or Group directly
or indirectly has Beneficial Ownership of more than 50% of the issued and
outstanding voting power of the Company’s voting securities immediately before
the transaction in question, (B) the Company has Beneficial Ownership of more
than 50% of the voting power of the issued and outstanding voting securities of
such Person or Group, or (C) more than 50% of the voting power of the issued and
outstanding voting securities of such Person or Group are owned, directly or
indirectly, by Beneficial Owners of more than 50% of the issued and outstanding
voting power of the Company’s voting securities immediately before the
transaction in question. The terms “Person,” “Group,” “Beneficial Owner,” and
“Beneficial Ownership” shall have the meanings used in the Exchange Act, and the
rules promulgated thereunder. Notwithstanding the foregoing, (I) Persons will
not be considered to be acting as a “Group” solely because they purchase or own
stock of this Company at the same time, or as a result of the same public
offering, (II) however, Persons will be considered to be acting as a “Group” if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction, with the
Company, and (III) if a Person, including an entity, owns stock both in the
Company and in a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar transaction, with the Company, such
stockholders shall be considered to be acting as a Group with other stockholders
only with respect to the ownership in the corporation before the transaction.

2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

2.10 “Committee” shall mean the Committee constituted under Section 4.2 to
administer the Plan.

2.11 “Company” has the meaning set forth in introductory paragraph of the Plan,
provided that prior to its separation from PropCo, “Company” shall mean PNK
Entertainment, Inc.

2.12 “Consultant” means any person, including an advisor, who (i) is a natural
person, (ii) provides bona fide services to the Company or a Parent or
Subsidiary, and (iii) provides services that are not in connection with the
offer or sale of securities in a capital-raising transaction, and that do not
directly or indirectly promote or maintain a market for the securities of the
Company; provided that the term ‘Consultant’ does not include (i) Employees or
(ii) Directors who are paid only a director’s fee by the Company or who are not
compensated by the Company for their services as Directors.

2.13 “Continuous Status as an Employee, Director or Consultant” means that the
employment, director or consulting relationship is not interrupted or terminated
by the Company, any Parent or Subsidiary, or by the Employee, Director or
Consultant. Continuous Status as an Employee, Director or Consultant will not be
considered interrupted in the case of: (i) any leave of absence approved by the
Board, including sick leave, military leave, or any other personal leave,
provided, that for purposes of Incentive Stock Options, any such leave may not
exceed 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract (including certain Company policies) or statute;
(ii) transfers between locations of the Company or between the Company, its
Parent, its Subsidiaries or its successor; or (iii) in the case of an Award
other than an Incentive Stock Option, the ceasing of a person to be an Employee
while such person remains a Director or Consultant, the ceasing of a person to
be a Director while such person remains an Employee or Consultant or the ceasing
of a person to be a Consultant while such person remains an Employee or
Director. Notwithstanding the foregoing, with respect to any Award (or portion
thereof) that constitutes deferred compensation under Section 409A of the Code,
to the extent required to avoid additional tax under Section 409A of the Code
with respect to such Award (or portion thereof), continuous status as an
Employee, Director or Consultant will terminate only when the Participant has a
“separation from service” within the meaning of Code Section 409A.

2.14 “Conversion Award” shall have the meaning set forth in Section 9.1.

 

3



--------------------------------------------------------------------------------

2.15 “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.

2.16 “Director” shall mean a non-employee member of the Board or a non-employee
member of the board of directors of a Parent or Subsidiary.

2.17 “Disability” shall mean total and permanent disability as defined in
Section 22(e)(3) of the Code.

2.18 “Dividend Equivalents” shall have the meaning set forth in Section 13.5.

2.19 “Effective Date” shall have the meaning set forth in Section 14.12.

2.20 “Employee” shall mean any employee of the Company or any Parent or
Subsidiary.

2.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.22 “Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be determined as follows:

(i) If the Shares are listed on any established stock exchange or a national
market system, including, without limitation, the National Market System of
NASDAQ, the Fair Market Value of a Share will be the closing sales price for
such Shares (or the closing bid, if no sales are reported) as quoted on that
system or exchange (or the system or exchange with the greatest volume of
trading in Shares) on the (i) last market trading day prior to the day of
determination or (ii) day of determination, as the Committee may select, in each
case, as reported in the Wall Street Journal or any other source the Committee
considers reliable.

(ii) If the Shares are quoted on the NASDAQ System (but not on the NASDAQ
National Market System) or are regularly quoted by recognized securities dealers
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Shares on (i) the
last market trading day prior to the day of determination or (ii) the day of
determination, as the Committee may select, in each case as reported in the Wall
Street Journal or any other source the Committee considers reliable.

(iii) If the Shares are not traded as set forth above, the Fair Market Value
will be determined in good faith by the Committee with reference to the earnings
history, book value and prospects of the Company in light of market conditions
generally, and any other factors the Committee considers appropriate, such
determination by the Committee to be final, conclusive and binding.

2.23 “Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Participant’s household
(other than a tenant or employee), a trust in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than 50 percent of the voting
interests.

2.24 “Good Reason” shall have the meaning set forth in a Participant’s
employment or consulting agreement with the Company or an Affiliate (if any),
or, if not defined therein, shall mean the occurrence of any of the following
without the Participant’s written consent: (i) a material diminution of the
Participant’s authority, duties, or responsibilities; (ii) a material diminution
in the Participant’s base salary; or (iii) the relocation by more than fifty
(50) miles of the Participant’s primary place of employment; provided, however,
that the Participant must provide written notice to the Company of the condition
that could constitute a “Good Reason” event within ninety (90) days of the
initial existence of such condition and such condition must not have been
remedied by the Company within thirty (30) days of such written notice, and the
Participant’s employment must terminate within one (1) year following the
initial existence of such condition that constitutes a “Good Reason” event.

 

4



--------------------------------------------------------------------------------

2.25 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

2.26 “Limitations” shall have the meaning set forth in Section 3.2.

2.27 “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

2.28 “Other Stock Unit Awards” shall have the meaning set forth in Section 8.1.

2.29 “Parent” means a “parent corporation” with respect to the Company, whether
now or later existing, as defined in Section 424(e) of the Code.

2.30 “Participant” shall mean an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.

2.31 “Payee” shall have the meaning set forth in Section 14.1.

2.32 “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Article IX.

2.33 “Performance-Based Compensation” shall mean compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.

2.34 “Performance Period” shall mean that period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
any performance goals specified by the Committee with respect to such Award are
to be measured.

2.35 “Performance Share” shall mean any grant pursuant to Article X of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including cash, Shares, other property, or any combination thereof, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

2.36 “Performance Unit” shall mean any grant pursuant to Article X of a unit
valued by reference to a designated amount of property (including cash) other
than Shares, which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

2.37 “PropCo” shall mean Pinnacle Entertainment, Inc., which shall merge into a
wholly owned subsidiary of Gaming and Leisure Properties, Inc. effective as of
the consummation of the transactions contemplated by the Agreement and Plan of
Merger by and among Pinnacle Entertainment, Inc., Gaming and Leisure Properties,
Inc., and certain other parties, dated as of July 20, 2015.

2.38 “PropCo Award” shall have the meaning set forth in Section 9.1.

2.39 “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

5



--------------------------------------------------------------------------------

2.40 “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

2.41 “Shares” shall mean the shares of common stock of the Company, par value
$0.10 per share.

2.42 “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article VI.

2.43 “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.

2.44 “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

ARTICLE III

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to adjustment as provided in Section 13.2, a total of 7,500,000
Shares shall be authorized for issuance under the Plan, plus the number of
Shares subject to the Conversion Awards. Any Shares that are subject to any
Awards (including Options and Stock Appreciation Rights) shall be counted
against this limit as one Share for every Share granted.

(b) If any Shares subject to an Award (including with regard to Conversion
Awards) are forfeited, expire or otherwise terminate without issuance of such
Shares, or any Award (including with regard to Conversion Awards) is settled for
cash or otherwise does not result in the issuance of all or a portion of the
Shares subject to such Award, the Shares shall, to the extent of such
forfeiture, expiration, termination, cash settlement or non-issuance, again be
available for Awards under the Plan.

(c) If (i) any Option granted under the Plan (including with regard to
Conversion Awards) is exercised through the tendering of Shares (either
actually, by attestation, or by the giving of instructions to a broker to remit
to the Company that portion of the sales price required to pay the exercise
price) or by the withholding of Shares by the Company (i.e., net exercise),
(ii) withholding tax liabilities arising from any Options or other Awards under
the Plan (including with regard to Conversion Awards) are satisfied by the
tendering of Shares (either actually, by attestation, or by the giving of
instructions to a broker to remit to the Company that portion of the sales price
required to pay the exercise price) or by the withholding of Shares by the
Company (i.e., net settlement), or (iii) the Company purchases Shares on the
open market with Option exercise proceeds, the Shares so tendered, withheld or
purchased shall not again be available for Awards under the Plan. Upon the
exercise of a stock-settled Stock Appreciation Right, the number of Shares
subject to the Stock Appreciation Right (or portion of such Stock Appreciation
Right) that is then being exercised shall be counted against the maximum
aggregate number of Shares that may be issued under the Plan as provided above,
on the basis of one Share for every Share subject thereto, not the actual number
of Shares issued upon exercise.

(d) Substitute Awards shall not reduce the Shares authorized for issuance under
the Plan or authorized for grant to a Participant in any calendar year.
Additionally, in the event that a company acquired by the Company or any
Subsidiary, or with which the Company or any Subsidiary combines, has

 

6



--------------------------------------------------------------------------------

shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were employees, directors or consultants of such acquired or
combined company before such acquisition or combination.

(e) Any Shares that again become available for grant pursuant to this Article
III shall be added back as one Share for every Share granted.

3.2 Limitations on Certain Grants to Individual Participants.

(a) Subject to adjustment as provided in Section 13.2, the following limitations
shall apply to Awards or portions of Awards (other than with regard to
Conversion Awards) that are intended to qualify as Performance-Based
Compensation (the “Limitations”):

(i) No individual may be granted (A) Options during any 12-month period with
respect to more than 1,000,000 Shares, (B) Stock Appreciation Rights during any
12-month period with respect to more than 1,000,000 Shares, (C) Restricted Stock
during any 12-month period with respect to more than 1,000,000 Shares, (D) Other
Stock Unit Awards during any 12-month period with respect to more than 1,000,000
Shares (if valued by reference to cash or property other than Shares, the
maximum amount payable with respect to such Awards granted in any 12-month
period shall be $10,000,000), and (E) Performance Awards during any 12-month
period with respect to more than 1,000,000 Shares (if valued by reference to
cash or property other than Shares, the maximum amount payable with respect to
such Awards granted in any 12-month period shall be $10,000,000).

(ii) The maximum amount of cash dividends or Dividend Equivalents payable
pursuant to Awards to any individual in any 12-month period shall not exceed
$3,000,000.

(b) Subject to adjustment as provided in Section 13.2, no Director may be
granted any combination of Awards during any 12-month period (i) which have an
aggregate Fair Market Value as of the date of grant that exceeds $250,000 or
(ii) with respect to more than 100,000 Shares.

(c) Notwithstanding any provision of the Plan to the contrary, if an Award is
cancelled, the cancelled Award shall continue to be counted toward the
applicable Limitations.

3.3 Character of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

ARTICLE IV

ELIGIBILITY AND ADMINISTRATION

4.1 Eligibility. Any Employee, Director or Consultant shall be eligible to be
selected as a Participant. Only Employees may receive awards of Incentive Stock
Options.

4.2 Administration.

(a) The Plan shall be administered by the Committee. The Committee will consist
of the Board, or a committee designated by the Board, which Committee will be
constituted to satisfy Applicable Laws. Once appointed, a Committee will serve
in its designated capacity until otherwise

 

7



--------------------------------------------------------------------------------

directed by the Board. The Board may increase the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan. Notwithstanding
the foregoing, unless the Board expressly resolves to the contrary, while the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan will
be administered only by the Compensation Committee of the Board (or such other
committee designated by the Compensation Committee of the Board), consisting of
no fewer than two Directors, each of whom is (A) a “non-employee director”
within the meaning of Rule 16b-3 (or any successor rule) of the Exchange Act,
(B) an “outside director” within the meaning of Section 162(m)(4)(C)(i) of the
Code, and (C) an “independent director” for purpose of the rules and regulations
of the New York Stock Exchange or other exchange or quotation system on which
the Shares are principally traded; provided, however, the failure of the
Committee to be composed solely of individuals who are “non-employee directors,”
“outside directors,” and “independent directors” shall not render ineffective or
void any awards or grants made by, or other actions taken by, such Committee.

(b) The Plan may be administered by different bodies with respect to different
Participants.

(c) The Committee shall have full discretion, power and authority, subject to
the provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (i) select the Employees, Consultants and Directors to whom
Awards may from time to time be granted hereunder; (ii) determine the type or
types of Awards, not inconsistent with the provisions of the Plan, to be granted
to each Participant hereunder; (iii) determine the number of Shares to be
covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder and the form and content of any Award Agreement; (v) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, Shares or other property, subject to the provisions of the Plan;
(vi) determine whether, to what extent and under what circumstances any Award
shall be modified, amended, canceled or suspended; (vii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (viii) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (ix) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(x) determine whether any Award will have Dividend Equivalents; (xi) determine
whether, to what extent, and under what circumstances cash, Shares, or other
property payable with respect to an Award shall be deferred either automatically
or at the election of the Participant; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
administration of the Plan.

(d) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, any stockholder and
any Employee or any Affiliate. A majority of the members of the Committee may
determine its actions and fix the time and place of its meetings.

(e) The Committee may delegate to a committee of one or more Directors of the
Company or, to the extent permitted by Applicable Law, to one or more officers
or a committee of officers, the authority to grant Awards to Employees and
officers of the Company who are not Directors, Covered Employees, or “officers,”
as such term is defined by Rule 16a-1(f) of the Exchange Act, and to cancel or
suspend Awards to Employees and officers of the Company who are not Directors,
Covered Employees, or “officers,” as such term is defined by Rule 16a-1(f) of
the Exchange Act.

ARTICLE V

OPTIONS

5.1 Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article V and to such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable. The provisions of Options need not be the same
with respect to each recipient.

 

8



--------------------------------------------------------------------------------

5.2 Award Agreements. All Options granted pursuant to this Article V shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan. Granting of an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Article V may hold more than one
Option granted pursuant to the Plan at the same time.

5.3 Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article V shall not be less than 100% of the Fair Market Value of such Share on
the date of grant of such Option. Other than pursuant to Section 13.2, the
Committee may not, without obtaining stockholder approval (a) amend the terms of
outstanding Options to reduce the exercise price of such outstanding Options,
(b) cancel outstanding Options in exchange for Options or Stock Appreciation
Rights with an exercise price that is less than the exercise price of the
original Options; or (c) cancel outstanding Options with an exercise price above
the then Fair Market Value of a Share in exchange for cash or other securities.

5.4 Option Period. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall be exercisable after the
expiration of ten years from the date the Option is granted.

5.5 Exercise of Options. Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian, beneficiary, or legal
representative, or Family Members, as may be provided in an Award Agreement) as
to all or part of the Shares covered thereby, by the giving of written notice of
exercise to the Company or its designated agent, specifying the number of Shares
to be purchased, accompanied by payment of the full purchase price for the
Shares being purchased. Unless otherwise provided in an Award Agreement, full
payment of such purchase price shall be made at the time of exercise and shall
be made (a) in cash or by certified check or bank check or wire transfer of
immediately available funds, (b) with the consent of the Committee, by tendering
previously acquired Shares (either actually or by attestation, valued at their
then Fair Market Value) that have been owned for a period of at least six months
(or such other period to avoid accounting charges against the Company’s
earnings), (c) with the consent of the Committee, by delivery of other
consideration (including, where permitted by law and the Committee, other
Awards) having a Fair Market Value on the exercise date equal to the total
purchase price, (d) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (e) with the
consent of the Committee, by delivery of a properly executed exercise notice
together with any other documentation as the Committee and the Participant’s
broker, if applicable, require to effect an exercise of the Option and delivery
to the Company of the sale or other proceeds (as permitted by Applicable Law)
required to pay the exercise price, (f) through any other method specified in an
Award Agreement, or (g) any combination of any of the foregoing. In connection
with a tender of previously acquired Shares pursuant to clause (b) above, the
Committee, in its sole discretion, may permit the Participant to constructively
exchange Shares already owned by the Participant in lieu of actually tendering
such Shares to the Company, provided that adequate documentation concerning the
ownership of the Shares to be constructively tendered is furnished in form
satisfactory to the Committee. The notice of exercise, accompanied by such
payment, shall be delivered to the Company at its principal business office or
such other office as the Committee may from time to time direct, and shall be in
such form, containing such further provisions consistent with the provisions of
the Plan, as the Committee may from time to time prescribe. In no event may any
Option granted hereunder be exercised for a fraction of a Share. Other than
pursuant to Section 13.2, no adjustment shall be made for cash dividends or
other rights for which the record date is prior to the date of such issuance.

5.6 Form of Settlement. In its sole discretion, the Committee may provide, at
the time of grant, that the Shares to be issued upon an Option’s exercise shall
be in the form of Restricted Stock or other similar securities, or may reserve
the right so to provide after the time of grant.

 

9



--------------------------------------------------------------------------------

5.7 Incentive Stock Options. With respect to the Options that may be granted by
the Committee under the Plan, the Committee may grant Options intended to
qualify as Incentive Stock Options to any Employee of the Company or any Parent
or Subsidiary, subject to the requirements of Section 422 of the Code. The Award
Agreement of an Option intended to qualify as an Incentive Stock Option shall
designate the Option as an Incentive Stock Option. Notwithstanding anything in
Section 3.1 to the contrary and solely for the purposes of determining whether
Shares are available for the grant of Incentive Stock Options under the Plan,
the maximum aggregate number of Shares with respect to which Incentive Stock
Options may be granted under the Plan shall be 1,000,000 Shares. Notwithstanding
the provisions of Section 5.3, in the case of an Incentive Stock Option granted
to an Employee who, at the time the Incentive Stock Option is granted, owns
stock representing more than ten percent of the voting power of all classes of
capital stock of the Company or any Parent or Subsidiary, the per Share exercise
price will be no less than 110% of the Fair Market Value per Share on the date
of grant. Notwithstanding the provisions of Section 5.4, in the case of an
Incentive Stock Option granted to an Employee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent of the
voting power of all classes of capital stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option will be five years from the
date of grant or any shorter term specified in the Award Agreement.
Notwithstanding the foregoing, if the Shares subject to an Employee’s Incentive
Stock Options (granted under all plans of the Company or any Parent or
Subsidiary), which become exercisable for the first time during any calendar
year, have a Fair Market Value in excess of $100,000, the Options accounting for
this excess will be not be treated as Incentive Stock Options. For purposes of
the preceding sentence, Incentive Stock Options will be taken into account in
the order in which they were granted, and the Fair Market Value of the Shares
will be determined as of the time of grant.

5.8 Termination of Employment or Consulting Relationship or Directorship. If a
Participant holds exercisable Options on the date his or her Continuous Status
as an Employee, Director or Consultant terminates (other than because of
termination due to Cause, death or Disability), the Participant may exercise the
Options that were vested and exercisable as of the date of termination until the
end of the original term or for a period of 90 days following such termination,
whichever is earlier (or such other period as is set forth in the Award
Agreement, in an employment agreement between the Company or an Affiliate and
the Participant (if any) or determined by the Committee). If the Participant is
not entitled to exercise his or her entire Option at the date of such
termination, the unexercisable portion of the Option will expire and the Shares
covered by the unexercisable portion of the Option will revert to the Plan,
unless otherwise set forth in the Award Agreement, in an employment agreement
between the Company or an Affiliate and the Participant (if any) or determined
by the Committee. The Committee may determine in its sole discretion that such
unexercisable portion of the Option will become exercisable at such times and on
such terms as the Committee may determine in its sole discretion. If the
Participant does not exercise an Option within the time specified above after
termination, that Option will expire, and the Shares covered by it will revert
to the Plan, except as otherwise determined by the Committee.

5.9 Disability of Participant. If a Participant holds exercisable Options on the
date his or her Continuous Status as an Employee, Director or Consultant
terminates because of Disability, the Participant may exercise the Options that
were vested and exercisable as of the date of termination until the end of the
original term or for a period of 36 months following such termination, whichever
is earlier (or such other period as is set forth in the Award Agreement, in an
employment agreement between the Company or an Affiliate and the Participant (if
any) or determined by the Committee). If the Participant is not entitled to
exercise his or her entire Option at the date of such termination, the
unexercisable portion of the Option will expire and the Shares covered by the
unexercisable portion of the Option will revert to the Plan, unless otherwise
set forth in the Award Agreement, in an employment agreement between the Company
or an Affiliate and the Participant (if any) or determined by the Committee. The
Committee may determine in its sole discretion that such unexercisable portion
of the Option will become exercisable at such times and on such terms as the
Committee may determine in its sole discretion. If the Participant does not
exercise an Option within the time specified above after termination, that
Option will expire, and the Shares covered by it will revert to the Plan, except
as otherwise determined by the Committee.

 

10



--------------------------------------------------------------------------------

5.10 Death of Participant. If a Participant holds exercisable Options on the
date his or her death, the Participant’s estate or a person who acquired the
right to exercise the Option by bequest or inheritance or under Section 13.3 may
exercise the Options that were vested and exercisable as of the date of death
until the end of the original term or for a period of 36 months following the
date of death, whichever is earlier (or such other period as is set forth in the
Award Agreement, in an employment agreement between the Company or an Affiliate
and the Participant (if any) or determined by the Committee). If the Participant
is not entitled to exercise his or her entire Option at the date of death, the
unexercisable portion of the Option will expire and the Shares covered by the
unexercisable portion of the Option will revert to the Plan, unless otherwise
set forth in the Award Agreement, in an employment agreement between the Company
or an Affiliate and the Participant (if any) or determined by the Committee. The
Committee may determine in its sole discretion that such unexercisable portion
of the Option will become exercisable at such times and on such terms as the
Committee may determine in its sole discretion. If the Participant’s estate or a
person who acquired the right to exercise the Option by bequest or inheritance
or under Section 13.3 does not exercise the Option within the time specified
above after the date of death, the Option will expire, and the Shares covered by
it will revert to the Plan, except as otherwise determined by the Committee.

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1 Grant of Stock Appreciation Rights. The Committee may provide Stock
Appreciation Rights either alone or in addition to other Awards upon such terms
and conditions as the Committee may establish in its sole discretion.

6.2 Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise or such other amount as the Committee shall so determine at any
time during a specified period before the date of exercise over (ii) the grant
price of the right on the date of grant, which, except in the case of Substitute
Awards or in connection with an adjustment provided in Section 13.2, shall not
be less than the Fair Market Value of one Share on such date of grant of the
right.

(b) Upon the exercise of a Stock Appreciation Right, payment shall be made in
whole Shares or cash.

(c) The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.

(d) The Committee may impose such other conditions or restrictions on the terms
of exercise and the exercise price of any Stock Appreciation Right, as it shall
deem appropriate. In connection with the foregoing, the Committee shall consider
the applicability and effect of Section 162(m) of the Code. Notwithstanding the
foregoing provisions of this Section 6.2, but subject to Section 13.2, a Stock
Appreciation Right shall not have (i) an exercise price less than Fair Market
Value on the date of grant, or (ii) a term of greater than ten years. In
addition to the foregoing, but subject to Section 13.2, the base amount of any
Stock Appreciation Right shall not be reduced after the date of grant. The
Committee shall take no action under this Article VI that would subject a
Participant to a penalty tax under Section 409A of the Code.

(e) Other than pursuant to Section 13.2, the Committee may not, without
obtaining stockholder approval (a) amend the terms of outstanding Stock
Appreciation Rights to reduce the exercise price of such outstanding Stock
Appreciation Rights, (b) cancel outstanding Stock Appreciation Rights in
exchange for Options or Stock Appreciation Rights with an exercise price that is
less than the exercise price of the original Stock Appreciation Rights; or
(c) cancel outstanding Stock Appreciation Rights with an exercise price above
the then Fair Market Value of a Share in exchange for cash or other securities.

 

11



--------------------------------------------------------------------------------

6.3 Termination of Employment or Consulting Relationship or Directorship. If a
Participant holds exercisable Stock Appreciation Rights on the date his or her
Continuous Status as an Employee, Director or Consultant terminates (other than
because of termination due to Cause, death or Disability), the Participant may
exercise the Stock Appreciation Rights that were vested and exercisable as of
the date of termination until the end of the original term or for a period of 90
days following such termination, whichever is earlier (or such other period as
is set forth in the Award Agreement, in an employment agreement between the
Company or an Affiliate and the Participant (if any) or determined by the
Committee). If the Participant is not entitled to exercise his or her entire
Stock Appreciation Right at the date of such termination, the unexercisable
portion of the Option will expire and the Shares covered by the unexercisable
portion of the Stock Appreciation Right will revert to the Plan, unless
otherwise set forth in the Award Agreement, in an employment agreement between
the Company or an Affiliate and the Participant (if any) or determined by the
Committee. The Committee may determine in its sole discretion that such
unexercisable portion of the Stock Appreciation Right will become exercisable at
such times and on such terms as the Committee may determine in its sole
discretion. If the Participant does not exercise a Stock Appreciation Right
within the time specified above after termination, that Stock Appreciation Right
will expire, and the Shares covered by it will revert to the Plan, except as
otherwise determined by the Committee.

6.4 Disability of Participant. If a Participant holds exercisable Stock
Appreciation Rights on the date his or her Continuous Status as an Employee,
Director or Consultant terminates because of Disability, the Participant may
exercise the Stock Appreciation Rights that were vested and exercisable as of
the date of termination until the end of the original term or for a period of 36
months following such termination, whichever is earlier (or such other period as
is set forth in the Award Agreement, in an employment agreement between the
Company or an Affiliate and the Participant (if any) or determined by the
Committee). If the Participant is not entitled to exercise his or her entire
Stock Appreciation Right at the date of such termination, the unexercisable
portion of the Option will expire and the Shares covered by the unexercisable
portion of the Stock Appreciation Right will revert to the Plan, unless
otherwise set forth in the Award Agreement, in an employment agreement between
the Company or an Affiliate and the Participant (if any) or determined by the
Committee. The Committee may determine in its sole discretion that such
unexercisable portion of the Stock Appreciation Right will become exercisable at
such times and on such terms as the Committee may determine in its sole
discretion. If the Participant does not exercise a Stock Appreciation Right
within the time specified above after termination, that Stock Appreciation Right
will expire, and the Shares covered by it will revert to the Plan, except as
otherwise determined by the Committee.

6.5 Death of Participant. If a Participant holds exercisable Stock Appreciation
Rights on the date his or her death, the Participant’s estate or a person who
acquired the right to exercise the Stock Appreciation Rights by bequest or
inheritance or under Section 13.3 may exercise the Stock Appreciation Rights
that were vested and exercisable as of the date of death until the end of the
original term or for a period of 36 months following the date of death,
whichever is earlier (or such other period as is set forth in the Award
Agreement, in an employment agreement between the Company or an Affiliate and
the Participant (if any) or determined by the Committee). If the Participant is
not entitled to exercise his or her entire Stock Appreciation Right at the date
of death, the unexercisable portion of the Option will expire and the Shares
covered by the unexercisable portion of the Stock Appreciation Right will revert
to the Plan, unless otherwise set forth in the Award Agreement, in an employment
agreement between the Company or an Affiliate and the Participant (if any) or
determined by the Committee. The Committee may determine in its sole discretion
that such unexercisable portion of the Stock Appreciation Right will become
exercisable at such times and on such terms as the Committee may determine in
its sole discretion. If the Participant’s estate or a person who acquired the
right to exercise the Stock Appreciation Right by bequest or inheritance or
under Section 12.3 does not exercise the Stock Appreciation Right within the
time specified above after the date of death, the Stock Appreciation Right will
expire, and the Shares covered by it will revert to the Plan, except as
otherwise determined by the Committee.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED STOCK AWARDS

7.1 Grant of Restricted Stock Award. Awards of Restricted Stock may be issued
hereunder to Participants either alone or in addition to other Awards granted
under the Plan (a “Restricted Stock Award”). A Restricted Stock Award shall be
subject to restrictions imposed by the Committee covering a period of time
specified by the Committee. The provisions of Restricted Stock Awards need not
be the same with respect to each recipient. Subject to requirements of
Applicable Law, the Committee has absolute discretion to determine whether any
consideration (other than services) is to be received by the Company or any
Affiliate as a condition precedent to the issuance of Restricted Stock.

7.2 Award Agreements. The terms of any Restricted Stock Award granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan.

7.3 Rights of Holders of Restricted Stock. Except as otherwise provided in the
Award Agreement, beginning on the date of grant of the Restricted Stock Award
and subject to execution of the Award Agreement, the Participant shall become a
stockholder of the Company with respect to all Shares subject to the Award
Agreement and shall have all of the rights of a stockholder, including the right
to vote such Shares and the right to receive distributions made with respect to
such Shares; provided, however that any Shares or any other property (other than
cash) distributed as a dividend or otherwise with respect to any Restricted
Shares as to which the restrictions have not yet lapsed shall be subject to the
same restrictions as such Restricted Shares.

7.4 Termination of Employment or Consulting Relationship or Directorship. If a
Participant holds unvested Restricted Stock Awards on the date his or her
Continuous Status as an Employee, Director or Consultant terminates for any
reason, the unvested Restricted Stock Awards will expire and the Shares covered
by the unvested Restricted Stock Awards will revert to the Plan, unless
otherwise set forth in the Award Agreement, in an employment agreement between
the Company or an Affiliate and the Participant (if any) or determined by the
Committee. The Committee may determine in its sole discretion that such unvested
Restricted Stock Awards will become vested at such times and on such terms as
the Committee may determine in its sole discretion.

ARTICLE VIII

OTHER STOCK UNIT AWARDS

8.1 Grant of Other Stock Unit Award. Other Awards of Shares and other Awards
that are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other Stock
Unit Awards shall be paid in Shares or cash. Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
Participants to whom and the time or times at which such Other Stock Unit Awards
shall be made, the number of cash, Shares or other property to be granted
pursuant to such Awards, and all other conditions of the Awards. The provisions
of Other Stock Unit Awards need not be the same with respect to each recipient.
Subject to requirements of Applicable Law, the Committee has absolute discretion
to determine whether any consideration (other than services) is to be received
by the Company or any Affiliate as a condition precedent to the issuance of
Shares (including securities convertible into Shares) subject to Awards granted
under this Article VIII.

8.2 Award Agreements. The terms of any Other Stock Unit Awards granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan.

 

13



--------------------------------------------------------------------------------

8.3 Termination of Employment or Consulting Relationship or Directorship. If a
Participant holds unvested Other Stock Unit Awards on the date his or her
Continuous Status as an Employee, Director or Consultant terminates for any
reason, the unvested Other Stock Unit Awards will expire and the Shares covered
by the unvested Other Stock Unit Awards will revert to the Plan, unless
otherwise set forth in the Award Agreement, in an employment agreement between
the Company or an Affiliate and the Participant (if any) or determined by the
Committee. The Committee may determine in its sole discretion that such unvested
Other Stock Unit Awards will become vested at such times and on such terms as
the Committee may determine in its sole discretion.

ARTICLE IX

CONVERTED PROPCO AWARDS

9.1 Conversion Awards. The Company is authorized to issue Awards (“Conversion
Awards”) in connection with the equitable adjustment by the Company of certain
stock options, restricted stock units, performance shares, performance cash
units and any other equity-based awards previously granted by PropCo
(collectively, the “PropCo Awards”). Notwithstanding any other provision of the
Plan to the contrary, in accordance with a formula for the conversion of PropCo
Awards as determined by the Company in a manner consistent with the terms of the
Employee Matters Agreement entered into in connection with the separation of the
Company from PropCo (the “Employee Matters Agreement”), (i) the number of Shares
subject to a Conversion Award shall be determined by the Committee and (ii) the
option exercise price of Conversion Awards that are stock options shall be
determined by the Committee.

9.2 Award Agreements. All Conversion Awards shall be governed by this Plan and
their respective Award Agreements, to the extent that the terms of such Award
Agreements are not inconsistent with the Plan and as such terms may be modified
pursuant to Section 9.1.

ARTICLE X

PERFORMANCE AWARDS

10.1 Terms of Performance Awards. Performance Awards may be issued hereunder to
Participants, for no consideration or for such minimum consideration as may be
required by Applicable Law, either alone or in addition to other Awards granted
under the Plan. The performance criteria to be achieved during any Performance
Period and the length of the Performance Period shall be determined by the
Committee. Performance Awards may be paid in cash, Shares, other property, or
any combination thereof, in the sole discretion of the Committee. The
performance goals to be achieved for each Performance Period shall be
conclusively determined by the Committee and may, but need not, be based upon
the criteria set forth in Section 11.2. The amount of the Award to be
distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments.

10.2 Award Agreements. The terms of any Performance Awards granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan.

10.3 Termination of Employment or Consulting Relationship or Directorship. If a
Participant holds unvested Performance Awards on the date his or her Continuous
Status as an Employee, Director or Consultant terminates for any reason, the
unvested Performance Awards will expire and the Shares covered by the unvested
Performance Awards will revert to the Plan, unless otherwise set forth in the
Award Agreement, in an employment agreement between the Company or an Affiliate
and the Participant (if any) or determined by the Committee. The Committee may
determine in its sole discretion that such unvested Performance Awards will
become vested at such times and on such terms as the Committee may determine in
its sole discretion.

 

14



--------------------------------------------------------------------------------

ARTICLE XI

CODE SECTION 162(M) PROVISIONS

11.1 Performance-Based Compensation. Notwithstanding any other provision of the
Plan, if the Committee determines that it intends for a Restricted Stock Award,
a Performance Award or an Other Stock Unit Award to qualify as Performance-Based
Compensation, then such Award will be structured and administered in accordance
with this Article XI.

11.2 Performance Criteria. If a Restricted Stock Award, a Performance Award or
an Other Stock Unit Award is subject to this Article XI, then the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of or growth of one or any
combination of the following factors, or an objective formula determined at the
time of the Award that is based on modified or unmodified calculations of one or
any combination of the following factors: net sales; pretax income before or
after allocation of corporate overhead and bonus; earnings per share; net
income; division, group or corporate financial goals; return on stockholders’
equity; return on assets; attainment of strategic and operational initiatives;
total stockholder return; appreciation in and/or maintenance of the price of the
Shares or any other publicly-traded securities of the Company; market share;
gross profits; earnings before taxes; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization (“EBITDA”); an
adjusted formula of EBITDA determined by the Committee; economic value-added
models; comparisons with various stock market indices; reductions in costs,
and/or return on invested capital of the Company or any Affiliate, division or
business unit of the Company or an Affiliate. Such performance goals also may be
based solely by reference to the Company’s performance or the performance of an
Affiliate, division or business unit of the Company or an Affiliate, or based
upon the relative performance of other companies or upon comparisons of any of
the indicators of performance relative to other companies. Unless the Committee
specifies otherwise when it sets performance goals for an Award, objective
adjustments shall be made to any of the foregoing measures for the write-off of
debt issuance costs, pre-opening and development costs, gain or loss from asset
dispositions, asset or other impairment charges, litigation settlement costs,
and other non-routine items that may occur during the Performance Period. Also,
unless the Committee determines otherwise in setting the performance goals for
an Award, to the extent consistent with the requirements of Section 162(m) of
the Code, such performance goals shall be applied by excluding the impact of
(a) restructurings, discontinued operations and charges for unusual or
infrequently occurring items, (b) an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management, or (c) a change in accounting standards required by generally
accepted accounting principles. Such performance goals shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m) of the Code, or any successor provision
thereto, and the regulations thereunder.

11.3 Adjustments. Notwithstanding any provision of the Plan (other than Article
XII), with respect to any Restricted Stock Award, Performance Award or Other
Stock Unit Award that is subject to this Article XI, the Committee may adjust
downward, but not upward, the amount payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance goals,
except in the case of the death or Disability of the Participant or the
occurrence of a Change of Control.

11.4 Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Restricted Stock Award,
Performance Award or Other Stock Unit Award that is subject to this Article XI,
the Committee shall certify in writing that the applicable performance goals
have been achieved to the extent necessary for such Award to qualify as
Performance-Based Compensation.

11.5 Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article XI as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
Performance-Based Compensation, or which are not inconsistent with such
requirements.

 

15



--------------------------------------------------------------------------------

ARTICLE XII

CHANGE OF CONTROL PROVISIONS

12.1 Impact of Change of Control. In the event of a Change of Control, except as
may otherwise be agreed upon by the parties to the Change of Control, upon a
Participant’s termination of employment by the Participant’s employer without
Cause, or by the Participant for Good Reason, within such period following the
Change of Control (or on the date of the Change of Control) as may be determined
by the Committee, then (a) Options and Stock Appreciation Rights (including any
such Award that is a Conversion Award) shall vest and become fully exercisable,
(b) restrictions on Restricted Stock Awards (including any such Award that is a
Conversion Award) shall lapse and such Awards shall become fully vested (and, in
the case of Other Stock Unit Awards (including any such Award that is a
Conversion Award) payable in cash, shall be fully paid), (c) Performance Awards
and any other Awards with vesting or other provisions tied to achievement of
performance goals (including any such Award that is a Conversion Award) shall be
considered to be vested (and, as applicable, shall be earned and paid) at their
target levels (if the Awards do not specify a “target” amount, the amount that
vests (and, as applicable, the amount earned and paid) shall be determined by
the Committee in its sole discretion before the Change of Control),
(d) restrictions and deferral limitations and other conditions applicable to any
Other Stock Unit Awards or any other Awards (including any such Awards that are
Conversion Awards) shall lapse, and such Other Stock Unit Awards or such other
Awards shall become free of all restrictions, limitations or conditions and
become fully vested and transferable, and (e) such other additional benefits,
changes or adjustments as the Committee deems appropriate and fair shall apply,
subject in each case to any terms and conditions contained in the Award
Agreement evidencing such Award. Notwithstanding any other provision of the
Plan, the Committee, in its discretion, may, before the date of a Change of
Control, determine that, upon the occurrence of the Change of Control (x) each
Option and Stock Appreciation Right (including any such Award that is a
Conversion Award) shall remain exercisable for only a limited period of time
determined by the Committee (provided that they remain exercisable for at least
30 days after notice of such action is given to the Participants), or (y) each
Option and Stock Appreciation Right (including any such Award that is a
Conversion Award) outstanding shall terminate within a specified number of days
after notice to the Participant, and such Participant shall receive, with
respect to each Share subject to such Option or Stock Appreciation Right, an
amount equal to the excess, if any, of the per-Share consideration over the
exercise price per share of such Option and/or Stock Appreciation Right; such
amount to be payable in cash, in one or more kinds of stock or property
(including the stock or property, if any, payable in the transaction) or in a
combination thereof, as the Committee, in its discretion, shall determine.
Notwithstanding anything in this Section 12.1 or Section 12.2 to the contrary,
(i) the Committee will take no action that would subject any Participant to a
penalty tax under Section 409A of the Code and (ii) to the extent an Award
constitutes deferred compensation under Section 409A of the Code, then to the
extent required to avoid additional tax under Section 409A of the Code with
respect to such Award, such Award shall vest at the time provided under this
Section 12.1 (provided such accelerated vesting will not result in additional
tax under Section 409A of the Code), but settlement, distribution or payment of
such Award, as the case may be, shall not be accelerated.

12.2 Assumption Upon Change of Control. Notwithstanding the foregoing, if, in
the event of a Change of Control, the successor company does not agree to assume
or substitute for an Award or the Awards will otherwise not remain outstanding
after the Change of Control, then, in lieu of such outstanding assumed or
substituted Award, the holder shall be entitled to the benefits set forth in the
first sentence of Section 12.1 as of the date of the Change of Control, to the
same extent as if the holder’s employment had been terminated by the Company
without Cause as of the date of the Change of Control. For the purposes of this
Section 12.2, an Award shall be considered assumed or substituted for if
following the Change of Control the award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change of
Control, the consideration (whether stock, cash or other securities or property)
received in the transaction constituting a Change of Control by holders of
Shares for each Share held on the effective date of such transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the transaction constituting a Change of
Control is not solely common stock of the successor company, the Committee may,
with the consent of the successor company, provide that the consideration to be
received upon the exercise or vesting of an Award, for each Share subject
thereto, will

 

16



--------------------------------------------------------------------------------

be solely common stock of the successor company substantially equal in fair
market value to the per share consideration received by holders of Shares in the
transaction constituting a Change of Control. The determination of such
substantial equality of value of consideration shall be made by the Committee
before the Change of Control in its sole discretion and its determination shall
be conclusive and binding. Any assumption or substitution of an Incentive Stock
Option will be made in a manner that will not be considered a “modification”
under the provisions of Section 424(h)(3) of the Code.

ARTICLE XIII

GENERALLY APPLICABLE PROVISIONS

13.1 Amendment and Modification of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by Applicable Law; provided
that the Board may not amend the second sentence of Section 5.3 or
Section 6.2(e) without obtaining stockholder approval. In addition, no
amendments to, or termination of, the Plan (other than by reason of the failure
of stockholders to approve the Plan after an Award has been granted if the Award
is contingent upon stockholder approval of the Plan) shall in any way impair the
rights of a Participant under any Award previously granted without such
Participant’s consent.

13.2 Adjustments.

(a) In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case in such manner as may be
determined by the Committee in its sole discretion, in (i) the aggregate number
of Shares reserved for issuance under the Plan and the maximum number of Shares
or cash that may be subject to Awards (including Conversion Awards) granted to
any Participant in any calendar year, (ii) the kind and number of securities
subject to, and the exercise price of, any outstanding Options and Share
Appreciation Rights (including Conversion Awards) granted under the Plan, and
(iii) the kind, number and purchase price of Shares, or the amount of cash or
amount or type of other property, subject to outstanding Restricted Stock
Awards, Other Stock Unit Awards, Performance Awards and Dividend Equivalents
(including Conversion Awards) granted under the Plan; provided, that any
fractional shares resulting from the adjustment shall be eliminated. Such other
equitable substitutions or adjustments shall be made in such manner as may be
determined by the Committee in its sole discretion.

(b) With respect to Incentive Stock Options, any adjustment pursuant to this
Section 13.2 shall be made in accordance with the provisions of Section 424(h)
of the Code and any regulations or guidance promulgated thereunder. No
adjustment pursuant to this Section 13.2 shall cause any Award which is or
becomes subject to Section 409A of the Code to fail to comply with the
requirements of Section 409A of the Code.

(c) The determinations made by the Committee pursuant to this Section 13.2 shall
be final, binding and conclusive.

13.3 Transferability of Awards. Except as provided below, and except as
otherwise authorized by the Committee in an Award Agreement or an employment
agreement between the Company or an Affiliate and the Participant (if any) or
otherwise, no Award, and no Shares subject to Awards that have not been issued
or as to which any applicable restriction, performance or deferral period has
not lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution, and such Award may
be exercised during the life of the Participant only by the Participant or the
Participant’s guardian or legal representative. Notwithstanding the foregoing,
to the extent that the Committee so authorizes in the Award Agreement or
otherwise, an Award other than an Incentive Stock Option may be assigned, in
whole or in part, during the Participant’s lifetime to one or more Family
Members of the Participant. Rights under the assigned portion may be exercised
by the Family Member(s) who acquire a proprietary interest in such Award
pursuant to the assignment. The terms applicable to the assigned portion shall
be the same as those in effect for the Award immediately before such assignment
and shall be set forth in such documents issued to the assignee as the Committee
deems appropriate.

 

17



--------------------------------------------------------------------------------

(a) Designation of Beneficiary. A Participant may file a written designation of
a beneficiary who is to receive any Awards that remain unexercised in the event
of the Participant’s death. If a Participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for the
designation to be effective. The Participant may change such designation of
beneficiary at any time by written notice to the Committee, subject to the above
spousal consent requirement.

(b) Effect of No Designation. If a Participant dies and there is no beneficiary
validly designated and living at the time of the Participant’s death, the
Company will deliver such Participant’s Awards to the executor or administrator
of his or her estate, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such Awards to the spouse or to any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

(c) Death of Spouse or Dissolution of Marriage. If a Participant designates his
or her spouse as beneficiary, that designation will be deemed automatically
revoked if the Participant’s marriage is later dissolved. Similarly, any
designation of a beneficiary will be deemed automatically revoked upon the death
of the beneficiary if the beneficiary predeceases the Participant. Without
limiting the generality of the preceding sentence, the interest in Awards of a
spouse of a Participant who has predeceased the Participant or whose marriage
has been dissolved will automatically pass to the Participant, and will not be
transferable by such spouse in any manner, including, but not limited to, such
spouse’s will, nor will any such interest pass under the laws of intestate
succession.

13.4 Termination of Employment or Service. The Committee shall determine and set
forth in each Award Agreement whether any Awards granted in such Award Agreement
will continue to be exercisable, and the terms of such exercise, on and after
the date that a Participant ceases to be employed by or to provide services to
the Company or any Affiliate (including as a Director), whether by reason of
death, disability, voluntary or involuntary termination of employment or
services, or otherwise. The date of termination of a Participant’s employment or
services will be determined by the Committee, which determination will be final;
provided, however, that with respect to any Award (or portion thereof) that
constitutes deferred compensation under Section 409A of the Code, to the extent
required to avoid additional tax under Section 409A of the Code with respect to
such Award (or portion thereof), a Participant’s employment or service will only
be considered to have terminated when the Participant has a “separation from
service” within the meaning of Code Section 409A.

13.5 Dividends and Dividend Equivalents. Subject to the provisions of the Plan
and any Award Agreement, the recipient of an Award (including any deferred
Award) other than an Option or Stock Appreciation Right may, if so determined by
the Committee, be entitled to receive, currently or on a deferred and/or
restricted basis, cash, stock or other property dividends, or cash payments in
amounts equivalent to stock or other property dividends on Shares (“Dividend
Equivalents”) with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion; provided, however that any
such dividends or Dividend Equivalents relating to Awards that are subject to
performance-based vesting conditions shall not be paid unless and until such
performance-based vesting conditions have been satisfied. The Committee may
provide that any such dividends or Dividend Equivalents that are payable on a
deferred or restricted basis shall be deemed to have been reinvested in
additional Shares or Share equivalents or otherwise reinvested or that such
amounts will be deferred or restricted in their original form and payable with
or without interest. No Option or Stock Appreciation Right may provide for
dividends, Dividend Equivalents or other similar distributions to be paid with
respect to such Option or Stock Appreciation Right.

 

18



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

14.1 Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or to the Participant’s
executors, administrators, guardian, beneficiary, or legal representative, or
Family Members) (any such person, a “Payee”) net of any applicable Federal,
State and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Rights,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award, or (e) any other event that gives rise to a tax
withholding obligation. The Company or any Affiliate shall have the right to
withhold from wages or other amounts otherwise payable to such Payee such
withholding taxes as may be required by law, or to otherwise require the Payee
to pay such withholding taxes. If the Payee shall fail to make such tax payments
as are required, the Company or its Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to such Payee or to take such other action as may be necessary to
satisfy such withholding obligations. The Committee may establish procedures for
election by Participants to satisfy such obligation for the payment of such
taxes by tendering previously acquired Shares (either actually or by
attestation, valued at their then Fair Market Value) that have been owned for a
period of at least six months (or such other period as the Committee determines
to be necessary to avoid accounting charges against the Company’s earnings), or
by directing the Company to retain Shares (up to the employee’s minimum required
tax withholding rate or such other rate that will not cause adverse accounting
consequences for the Company and is permitted under applicable withholding rules
promulgated by the Internal Revenue Service or another applicable governmental
entity) otherwise deliverable in connection with the Award. If Shares acquired
upon exercise of any Incentive Stock Option are disposed of in a disposition
that, under Section 422 of the Code, disqualifies the holder from the
application of Section 421(a) of the Code, the holder of the Shares immediately
before the disposition will comply with any requirements imposed by the Company
in order to enable the Company to secure the related income tax deduction to
which it is entitled in such event.

14.2 Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee, Consultant or
Director the right to continue in the employment or service of the Company or
any Affiliate or affect any right that the Company or any Affiliate may have to
terminate the employment or service of (or to demote or to exclude from future
Awards under the Plan) any such Employee, Consultant or Director at any time for
any reason. The Company shall not be liable for the loss of existing or
potential profit from an Award granted in the event of termination of an
employment or other relationship. No Employee or Participant shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees or Participants under the Plan.

14.3 Prospective Recipient. The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions.

14.4 Cancellation of Award; Clawback. Notwithstanding anything to the contrary
contained herein, all outstanding Awards granted to any Participant may be
canceled in the discretion of the Committee if the Participant’s Continuous
Status as an Employee, Director or Consultant is terminated for Cause, or if,
after the termination of the Participant’s Continuous Status as an Employee,
Director, or Consultant, the Committee determines that Cause existed before such
termination. Awards shall be subject to the Company’s clawback policy, as such
policy may be amended from time to time.

14.5 Stop Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the provisions of the
Plan, the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

19



--------------------------------------------------------------------------------

14.6 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
Applicable Law, as compensation for purposes of any of the employee benefit
plans of the Company or any Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.

14.7 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements.

14.8 Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

14.9 Construction. All references in the Plan to “Section,” “Sections,” or
“Article” are intended to refer to the Section, Sections or Article, as the case
may be, of the Plan. As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

14.10 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan. With respect to any payments not yet made to a Participant by
the Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company. In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver the
Shares or payments in lieu of or with respect to Awards hereunder; provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.

14.11 Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed accordingly.

14.12 Effective Date of Plan; Duration of Plan. The Board adopted the Plan on
April 18, 2016. The Plan will become effective on the date on which the Company
becomes publicly traded in connection with its separation from PropCo. No Award
may be granted under the Plan after April 18, 2026, which is the tenth
anniversary of the date the Board approved the Plan, or such earlier date as the
Board shall determine pursuant to Section 13.1. The Plan will remain in effect
with respect to outstanding Awards until the Award ceases to be outstanding.

14.13 Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

 

20



--------------------------------------------------------------------------------

14.14 Other Company Compensation Plans. Shares available for Awards under the
Plan may be used by the Company as a form of payment of compensation under other
Company compensation plans, whether or not existing on the date hereof. To the
extent any Shares are used as such by the Company, such Shares will reduce the
then number of Shares available under Article III of the Plan for future Awards.

14.15 Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

14.16 Code Section 409A. The Plan as well as payments and benefits under the
Plan are intended to be exempt from or, to the extent subject thereto, to comply
with, Section 409A of the Code, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted in accordance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Participant shall not be considered to have
terminated employment or service with the Company for purposes of the Plan and
no payment shall be due to the Participant under the Plan or any Award until the
Participant would be considered to have incurred a “separation from service”
from the Company and its Affiliates within the meaning of Section 409A of the
Code. Any payments described in the Plan that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything to the contrary in the Plan, to the extent that any Awards (or any
other amounts payable under any plan, program or arrangement of the Company or
any of its Affiliates) are payable upon a separation from service and such
payment would result in the imposition of any individual tax and penalty
interest charges imposed under Section 409A of the Code, the settlement and
payment of such awards (or other amounts) shall instead be made on the first
business day after the date that is six (6) months following such separation
from service (or death, if earlier). Each amount to be paid or benefit to be
provided under this Plan shall be construed as a separate identified payment for
purposes of Section 409A of the Code. The Company makes no representation that
any or all of the payments or benefits described in this Plan will be exempt
from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payment. The
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A.

14.17 No Discretionary Vesting. Except in the case of a Change of Control or a
termination of a Participant’s employment due to the Participant’s death or
Disability, the Committee will not vest an Award on an accelerated,
discretionary basis.

14.18 Minimum Required Vesting Period. Except as provided in Article XII, Awards
shall contain vesting schedules that provide for vesting to occur no sooner than
one year after the date the Award is granted.

 

21